DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on August 11, 2021. This is a first action on the merits of the application.  Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-13 in the reply filed on August 11, 2021 is acknowledged.  
The traversal is on the ground(s) that the Office has failed to describe a materially different apparatus; in particular, the Office does not describe how an apparatus for the "separation and recovery of carbon dioxide from heated liquid absorbent" (U.S. Patent No. 9,861,910 (Hammad et al.)) could be used to perform the methods of Invention I. Further, the Office has failed to describe a materially different process for the apparatus of Invention II. For at least these reasons, the restriction is improper. See Remarks filed 08/11/2021, pages 6-7.
In response, the examiner respectfully disagrees. As discussions presented in the Office action dated 06/11/2021, there are two groups of invention, a process and an apparatus, in the instant application as:
Claims 1-13, drawn to a method for removing liquid from a sample comprising gas and liquid, classified in section/class/subclass B01D53/26+.
Claims 14-20, drawn to a chamber for removing liquid from a sample comprising gas and liquid, classified in section/class/subclass A61M16/0808+.
I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed, a method for removing liquid from a sample, can be practiced with another materially different apparatus such as a system comprising a cyclonic separator as taught by Hammad et al. (US 9,861,910 B2) which directs a separation of gas from liquid from a sample comprising gas and liquid using a cyclone separator (cols. 2-4, please refer to Summary of the Invention).  
Applicant's argument above is found not persuasive because: (i) the process as claimed can be practiced by another and materially different apparatus such as a system comprising a cyclonic separator as taught by Hammad et al. (US 9,861,910 B2); and (ii) a serious burden for the Examiner does exist if restriction were not required because different subclass searches would be necessary.  A method for removing liquid from a sample, classified in section/class/subclass B01D53/26+ and a chamber for removing liquid from a sample, classified in section/class/subclass A61M16/0808+, are two materially different inventions. 
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:
, and flowing first gaseous portion of the sample from”
Claim 12 recites “the drainage passage” which appears to be a misspelling of “the drainage channel” since claim 9 recites drainage channel. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 6 recite “the capillary part” which lacks an antecedent basis. It is respectfully suggested to amend the claim limitation to “capillary part” or define “capillary part” earlier in the claim.  For the examining purposes only, the limitation “the capillary part” is interpreted as “the first capillary section” since claim recite the first capillary section.
Claim 9 recites “the capillary part” in line 6 which lacks an antecedent basis. 


Allowable Subject Matters and Allowed claims
Claims 1-13 in the instant application are allowed if previously presented objection to claims 9 and 12, and 35 U.S.C. 112(b) rejections to claims 4, 6 and 9-13 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. A method for removing liquid from a sample, comprising:
flowing a gaseous portion of the sample from a lower chamber to an upper chamber through a membrane; and 
flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section; 
wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section, is considered novel.
A closest prior art to Weckstrom (US 2012/0136269 A1) discloses a liquid separation apparatus/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising: a housing comprising; an input, wherein a sample withdrawn from the respiratory gas is delivered through the input; a first output wherein at least part of the sample of the respiratory gas is discharged through the first output; and a first filter configured to remove the liquid from the sample of respiratory gas flowing through the input and the first output of the housing, wherein the first filter comprises a  But Weckstrom2012 does not discloses the feature of flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section, wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section.
A pertinent prior art to Weckstrom (US 2005/0178269 A1) discloses a liquid separation apparatus/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising an input passage having an input end and an output end, an output passage having an input end and an output end, a wall formed of a gas permeable and liquid impermeable material separating the input passage and the output passage, means for introducing a gas Sample containing liquid through the input end into the input passage with a first portion of the gas passing through said wall to the output passage and a second portion of the gas and the liquid remaining in the input passage, a vacuum means for flowing the first portion of the gas through the output end from the output passage to a measuring unit, a first conduit connecting the output end of the input passage for conducting the second portion of the gas and the liquid further on with vacuum means, the output passage being arranged to widen towards the output end of the output passage. But Weckstrom2005 does not discloses the feature of flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section, wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section.
Lichon et al. (US 6,342,092 B1) discloses a liquid separation apparatus (i.e., a gas arrestor)/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising: an inlet coupling a source of said liquid having an entrained gas component from a reservoir contained within said gas arrestor, a wall of Said reservoir being formed from a first side of a porous member; said porous member having said first side and an opposing second side with pores extending therebetween, said pores of a size effective to enable the flow of said liquid from said first side to said second side by capillary action while inhibiting the flow of said entrained gas component, a wick extending from Said first Side in a direction toward said inlet; and a second conduit adjacent said second side for receiving said liquid following entrained gas separation.
Other pertinent prior art to Larson et al. (US 7,402,197 B2) discloses a liquid separation apparatus/process for removing a liquid from a liquid-gas mixture, the liquid separation process is conducted using a liquid separation apparatus comprising: a closed container including a sample inlet port having an axis, a sample outlet port, and a low pressure port; said container defining a liquid collection chamber and a liquid trap filter chamber, said liquid trap filter chamber including an inlet compartment interposed between said sample inlet port and said sample outlet port for receiving a gas sample introduced into said sample inlet port, said inlet compartment having an upper outlet communicated with said sample outlet port and a lower outlet communicated with said liquid collection chamber, said inlet compartment having an inner wall extending perpendicular to the axis of said sample inlet port, said inner wall defining said upper outlet, and a liquid trap filter element contained in said inlet compartment, interposed between said sample inlet port and said sample outlet port, for separating liquid from the gas sample, said filter element being a generally flat membrane member extending generally parallel 
The cited prior arts, alone or in combination, do not teach or suggest a method for removing liquid from a sample, comprising: flowing a gaseous portion of the sample from a lower chamber to an upper chamber through a membrane; and flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section; wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772